1

2

3

4

5

6

7
                        UNITED STATES DISTRICT COURT
8
                       CENTRAL DISTRICT OF CALIFORNIA
9
     CHRIS PARKER,                          ) Case No. 8:18-cv-02103-JVS-JDE
10                                          )
                                            )
11                     Plaintiff,           ) STIPULATION AND
                                            ) PROTECTIVE ORDER
12                                          )
                       v.                   )
13                                          )
                                            )
14   PORTFOLIO RECOVERY                     )
     ASSOCIATES, LLC,                       )
15                                          )
                                            )
16                     Defendant.           )

17         1.    PURPOSES AND LIMITATIONS
18         Discovery in this action is likely to involve production of confidential,
19   proprietary or private information for which special protection from public
20   disclosure and from use for any purpose other than pursuing this litigation may
21   be warranted. Accordingly, the parties hereby stipulate to and petition the Court
22   to enter the following Stipulated Protective Order. The parties acknowledge that
23   this Order does not confer blanket protections on all disclosures or responses to
24   discovery and that the protection it affords from public disclosure and use
25   extends only to the limited information or items that are entitled to confidential
26   treatment under the applicable legal principles.
27
1          2.     GOOD CAUSE STATEMENT
2          This action is likely to involve trade secrets and other valuable
3    development, commercial, financial, technical and/or proprietary information
4    for which special protection from public disclosure and from use for any purpose
5    other than prosecution of this action is warranted. Such confidential and
6    proprietary materials and information consist of, among other things,
7    confidential business or financial information, information                 regarding
8    confidential business practices, or other confidential research, development, or
9    commercial information (including information implicating privacy rights of
10   third parties), information otherwise generally unavailable to the public, or
11   which may be privileged or otherwise protected from disclosure under case
12   decisions, or common law. Accordingly, to expedite the flow of information, to
13   facilitate the prompt resolution of disputes over confidentiality of discovery
14   materials, to adequately protect information the parties are entitled to keep
15   confidential, to ensure that the parties are permitted reasonable necessary uses
16   of such material in preparation for and in the conduct of trial, to address their
17   handling at the end of the litigation, and serve the ends of justice, a protective
18   order for such information is justified in this matter. It is the intent of the parties
19   that information will not be designated as confidential for tactical reasons and
20   that nothing be so designated without a good faith belief that it has been
21   maintained in a confidential, non-public manner, and there is good cause why
22   it should not be part of the public record of this case.
23         3.     ACKNOWLEDGMENT OF UNDER SEAL FILING
24                PROCEDURE
25         The parties further acknowledge, as set forth in Section 14.3, below, that
26   this Stipulated Protective Order does not entitle them to file confidential
27   information under seal; Local Civil Rule 79-5 sets forth the procedures that must

                                               2
1    be followed and the standards that will be applied when a party seeks permission
2    from the court to file material under seal. There is a strong presumption that the
3    public has a right of access to judicial proceedings and records in civil cases. In
4    connection with non-dispositive motions, good cause must be shown to support
5    a filing under seal. See Kamakana v. City and County of Honolulu, 447 F.3d
6    1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-
7    11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577
8    (E.D. Wis. 1999) (even stipulated protective orders require good cause
9    showing), and a specific showing of good cause or compelling reasons with
10   proper evidentiary support and legal justification, must be made with respect to
11   Protected Material that a party seeks to file under seal. The parties’ mere
12   designation of Disclosure or Discovery Material as CONFIDENTIAL does
13   not— without the submission of competent evidence by declaration, establishing
14   that the material sought to be filed under seal qualifies as confidential,
15   privileged, or otherwise protectable—constitute good cause.
16         Further, if a party requests sealing related to a dispositive motion or trial,
17   then compelling reasons, not only good cause, for the sealing must be shown,
18   and the relief sought shall be narrowly tailored to serve the specific interest to be
19   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
20   2010). For each item or type of information, document, or thing sought to be
21   filed or introduced under seal, the party seeking protection must articulate
22   compelling reasons, supported by specific facts and legal justification, for the
23   requested sealing order. Again, competent evidence supporting the application
24   to file documents under seal must be provided by declaration.
25         Any document that is not confidential, privileged, or otherwise
26   protectable in its entirety will not be filed under seal if the confidential portions
27   can be redacted. If documents can be redacted, then a redacted version for public

                                              3
1    viewing, omitting only the confidential, privileged, or otherwise protectable
2    portions of the document, shall be filed. Any application that seeks to file
3    documents under seal in their entirety should include an explanation of why
4    redaction is not feasible.
5          4.     DEFINITIONS
6          4.1    Action: Chris Parker v. Portfolio Recovery Associates, LLC, No. 8:18-cv-
7    02103-JVS-JDE.
8          4.2    Challenging Party: a Party or Non-Party that challenges the
9    designation of information or items under this Order.
10         4.3    “CONFIDENTIAL” Information or Items: information (regardless
11   of how it is generated, stored or maintained) or tangible things that qualify for
12   protection under Federal Rule of Civil Procedure 26(c), and as specified above
13   in the Good Cause Statement.
14         4.4    Counsel: Outside Counsel of Record and House Counsel (as well as
15   their support staff).
16         4.5    Designating Party: a Party or Non-Party that designates
17   information or items that it produces in disclosures or in responses to discovery
18   as “CONFIDENTIAL.”
19         4.6    Disclosure or Discovery Material: all items or information,
20   regardless of the medium or manner in which it is generated, stored, or
21   maintained (including, among other things, testimony, transcripts, and tangible
22   things), that are produced or generated in disclosures or responses to discovery.
23         4.7    Expert: a person with specialized knowledge or experience in a
24   matter pertinent to the litigation who has been retained by a Party or its counsel
25   to serve as an expert witness or as a consultant in this Action.
26

27

                                              4
1          4.8     House Counsel: attorneys who are employees of a party to this
2    Action. House Counsel does not include Outside Counsel of Record or any
3    other outside counsel.
4          4.9    Non-Party:    any    natural    person,   partnership,    corporation,
5    association or other legal entity not named as a Party to this action.
6          4.10 Outside Counsel of Record: attorneys who are not employees of a
7    party to this Action but are retained to represent a party to this Action and have
8    appeared in this Action on behalf of that party or are affiliated with a law firm
9    that has appeared on behalf of that party, and includes support staff.
10         4.11 Party: any party to this Action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and
12   their support staffs).
13         4.12 Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15         4.13 Professional Vendors: persons or entities that provide litigation
16   support services (e.g., photocopying, videotaping, translating, preparing exhibits
17   or demonstrations, and organizing, storing, or retrieving data in any form or
18   medium) and their employees and subcontractors.
19         4.14 Protected Material: any Disclosure or Discovery Material that is
20   designated as “CONFIDENTIAL.”
21         4.15    Receiving Party: a Party that receives Disclosure or Discovery
22   Material from a Producing Party.
23         5.     SCOPE
24         The protections conferred by this Stipulation and Order cover not only
25   Protected Material (as defined above), but also (1) any information copied or
26   extracted from Protected Material; (2) all copies, excerpts, summaries, or
27   compilations of Protected Material; and (3) any testimony, conversations, or

                                              5
1    presentations by Parties or their Counsel that might reveal Protected Material.
2          Any use of Protected Material at trial shall be governed by the orders of
3    the trial judge and other applicable authorities. This Order does not govern the
4    use of Protected Material at trial.
5          6.    DURATION
6          Once a case proceeds to trial, information that was designated as
7    CONFIDENTIAL or maintained pursuant to this protective order used or
8    introduced as an exhibit at trial becomes public and will be presumptively
9    available to all members of the public, including the press, unless compelling
10   reasons supported by specific factual findings to proceed otherwise are made to
11   the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
12   (distinguishing “good cause” showing for sealing documents produced in
13   discovery from “compelling reasons” standard when merits-related documents
14   are part of court record). Accordingly, the terms of this protective order do not
15   extend beyond the commencement of the trial.
16         7.    DESIGNATING PROTECTED MATERIAL
17         7.1   Exercise of Restraint and Care in Designating Material for
18               Protection. Each Party or Non-Party that designates information or
19   items for protection under this Order must take care to limit any such
20   designation to specific material that qualifies under the appropriate standards.
21   The Designating Party must designate for protection only those parts of
22   material, documents, items or oral or written communications that qualify so
23   that other portions of the material, documents, items or communications for
24   which protection is not warranted are not swept unjustifiably within the ambit
25   of this Order.
26         Mass, indiscriminate or routinized designations are prohibited.
27   Designations that are shown to be clearly unjustified or that have been made for

                                            6
1    an improper purpose (e.g., to unnecessarily encumber the case development
2    process or to impose unnecessary expenses and burdens on other parties) may
3    expose the Designating Party to sanctions.
4          If it comes to a Designating Party’s attention that information or items
5    that it designated for protection do not qualify for protection, that Designating
6    Party must promptly notify all other Parties that it is withdrawing the
7    inapplicable designation.
8          7.2   Manner and Timing of Designations. Except as otherwise provided
9    in this Order, or as otherwise stipulated or ordered, Disclosure of Discovery
10   Material that qualifies for protection under this Order must be clearly so
11   designated before the material is disclosed or produced.
12         Designation in conformity with this Order requires:
13               (a) for information in documentary form (e.g., paper or electronic
14   documents, but excluding transcripts of depositions or other pretrial or trial
15   proceedings), that the Producing Party affix at a minimum, the legend
16   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
17   that contains protected material. If only a portion of the material on a page
18   qualifies for protection, the Producing Party also must clearly identify the
19   protected portion(s) (e.g., by making appropriate markings in the margins).
20         A Party or Non-Party that makes original documents available for
21   inspection need not designate them for protection until after the inspecting Party
22   has indicated which documents it would like copied and produced. During the
23   inspection and before the designation, all of the material made available for
24   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
25   identified the documents it wants copied and produced, the Producing Party
26   must determine which documents, or portions thereof, qualify for protection
27   under this Order. Then, before producing the specified documents, the

                                             7
1    Producing Party must affix the “CONFIDENTIAL legend” to each page that
2    contains Protected Material. If only a portion of the material on a page qualifies
3    for protection, the Producing Party also must clearly identify the protected
4    portion(s)   (e.g.,   by   making    appropriate   markings   in   the   margins).
5                 (b) for testimony given in depositions that the Designating Party
6    identifies the Disclosure or Discovery Material on the record, before the close of
7    the deposition all protected testimony.
8                 (c) for information produced in some form other than documentary
9    and for any other tangible items, that the Producing Party affix in a prominent
10   place on the exterior of the container or containers in which the information is
11   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
12   information warrants protection, the Producing Party, to the extent practicable,
13   shall identify the protected portion(s).
14         7.3    Inadvertent Failures to Designate. If timely corrected, an
15   inadvertent failure to designate qualified information or items does not, standing
16   alone, waive the Designating Party’s right to secure protection under this Order
17   for such material. Upon timely correction of a designation, the Receiving Party
18   must make reasonable efforts to assure that the material is treated in accordance
19   with the provisions of this Order.
20         8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
21         8.1. Timing of Challenges. Any Party or Non-Party may challenge a
22   designation of confidentiality at any time that is consistent with the Court’s
23   Scheduling Order.
24         8.2    Meet and Confer. The Challenging Party shall initiate the dispute
25   resolution process under Local Rule 37-1 et seq.
26         8.3 Joint Stipulation. Any challenge submitted to the Court shall be via a
27   joint stipulation pursuant to Local Rule 37-2.

                                                8
1          8.4 The burden of persuasion in any such challenge proceeding shall be
2    on the Designating Party. Frivolous challenges, and those made for an improper
3    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
4    parties) may expose the Challenging Party to sanctions. Unless the Designating
5    Party has waived or withdrawn the confidentiality designation, all parties shall
6    continue to afford the material in question the level of protection to which it is
7    entitled under the Producing Party’s designation until the Court rules on the
8    challenge.
9          9.     ACCESS TO AND USE OF PROTECTED MATERIAL
10         9.1 Basic Principles. A Receiving Party may use Protected Material that
11   is disclosed or produced by another Party or by a Non-Party in connection with
12   this Action only for prosecuting, defending or attempting to settle this Action.
13   Such Protected Material may be disclosed only to the categories of persons and
14   under the conditions described in this Order. When the Action has been
15   terminated, a Receiving Party must comply with the provisions of section 15
16   below (FINAL DISPOSITION).
17         Protected Material must be stored and maintained by a Receiving Party at
18   a location and in a secure manner that ensures that access is limited to the
19   persons authorized under this Order.
20         9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
21   otherwise ordered by the court or permitted in writing by the Designating Party,
22   a Receiving Party may disclose any information or item designated
23   “CONFIDENTIAL” only to:
24                (a) the Receiving Party’s Outside Counsel of Record in this Action,
25   as well as employees of said Outside Counsel of Record to whom it is reasonably
26   necessary to disclose the information for this Action;
27

                                             9
1                   (b) the officers, directors, and employees (including House Counsel)
2    of the Receiving Party to whom disclosure is reasonably necessary for this
3    Action;
4                   (c) Experts (as defined in this Order) of the Receiving Party to whom
5    disclosure is reasonably necessary for this Action and who have signed the
6    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
7                   (d) the court and its personnel;
8                   (e) court reporters and their staff;
9                   (f) professional jury or trial consultants, mock jurors, and
10   Professional Vendors to whom disclosure is reasonably necessary for this Action
11   and who have signed the “Acknowledgment and Agreement to Be Bound”
12   (Exhibit A);
13                  (g) the author or recipient of a document containing the information
14   or a custodian or other person who otherwise possessed or knew the
15   information;
16                  (h) during their depositions, witnesses, and attorneys for witnesses,
17   in the Action to whom disclosure is reasonably necessary provided: (1) the
18   deposing party requests that the witness sign the form attached as Exhibit A
19   hereto; and (2) they will not be permitted to keep any confidential information
20   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
21   A), unless otherwise agreed by the Designating Party or ordered by the court.
22   Pages of transcribed deposition testimony or exhibits to depositions that reveal
23   Protected Material may be separately bound by the court reporter and may not
24   be disclosed to anyone except as permitted under this Stipulated Protective
25   Order; and
26

27

                                                10
1                   (i) any mediators or settlement officers and their supporting
2    personnel, mutually agreed upon by any of the parties engaged in settlement
3    discussions.
4          10.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
5                   PRODUCED IN OTHER LITIGATION
6          If a Party is served with a subpoena or a court order issued in other
7    litigation that compels disclosure of any information or items designated in this
8    Action as “CONFIDENTIAL,” that Party must:
9                   (a) promptly notify in writing the Designating Party. Such
10   notification shall include a copy of the subpoena or court order;
11                  (b) promptly notify in writing the party who caused the subpoena or
12   order to issue in the other litigation that some or all of the material covered by
13   the subpoena or order is subject to this Protective Order. Such notification shall
14   include a copy of this Stipulated Protective Order; and
15                  (c) cooperate with respect to all reasonable procedures sought to be
16   pursued by the Designating Party whose Protected Material may be affected. If
17   the Designating Party timely seeks a protective order, the Party served with the
18   subpoena or court order shall not produce any information designated in this
19   action as “CONFIDENTIAL” before a determination by the court from which
20   the subpoena or order issued, unless the Party has obtained the Designating
21   Party’s permission. The Designating Party shall bear the burden and expense of
22   seeking protection in that court of its confidential material and nothing in these
23   provisions should be construed as authorizing or encouraging a Receiving Party
24   in this Action to disobey a lawful directive from another court.
25   ///
26   ///
27   ///

                                              11
1          11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
2                 BE PRODUCED IN THIS LITIGATION
3                 (a) The terms of this Order are applicable to information produced
4    by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
5    information produced by Non-Parties in connection with this litigation is
6    protected by the remedies and relief provided by this Order. Nothing in these
7    provisions should be construed as prohibiting a Non-Party from seeking
8    additional protections.
9                 (b) In the event that a Party is required, by a valid discovery request,
10   to produce a Non-Party’s confidential information in its possession, and the
11   Party is subject to an agreement with the Non-Party not to produce the Non-
12   Party’s confidential information, then the Party shall:
13                (1) promptly notify in writing the Requesting Party and the Non-
14   Party that some or all of the information requested is subject to a confidentiality
15   agreement with a Non-Party;
16                (2) promptly provide the Non-Party with a copy of the Stipulated
17   Protective Order in this Action, the relevant discovery request(s), and a
18   reasonably    specific    description   of    the   information    requested;   and
19                (3) make the information requested available for inspection by the
20   Non-Party, if requested.
21                (c) If the Non-Party fails to seek a protective order from this court
22   within 14 days of receiving the notice and accompanying information, the
23   Receiving Party may produce the Non-Party’s confidential information
24   responsive to the discovery request. If the Non-Party timely seeks a protective
25   order, the Receiving Party shall not produce any information in its possession
26   or control that is subject to the confidentiality agreement with the Non-Party
27   before a determination by the court. Absent a court order to the contrary, the

                                              12
1    Non-Party shall bear the burden and expense of seeking protection in this court
2    of its Protected Material.
3          12.   UNAUTHORIZED DISCLOSURE OF PROTECTED
4                MATERIAL
5          If a Receiving Party learns that, by inadvertence or otherwise, it has
6    disclosed Protected Material to any person or in any circumstance not
7    authorized under this Stipulated Protective Order, the Receiving Party must
8    immediately (a) notify in writing the Designating Party of the unauthorized
9    disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
10   Protected Material, (c) inform the person or persons to whom unauthorized
11   disclosures were made of all the terms of this Order, and (d) request such person
12   or persons to execute the “Acknowledgment an Agreement to Be Bound”
13   attached hereto as Exhibit A.
14         13.   INADVERTENT PRODUCTION OF PRIVILEGED OR
15               OTHERWISE PROTECTED MATERIAL
16         When a Producing Party gives notice to Receiving Parties that certain
17   inadvertently produced material is subject to a claim of privilege or other
18   protection, the obligations of the Receiving Parties are those set forth in Federal
19   Rule of Civil\ Procedure 26(b)(5)(B). This provision is not intended to modify
20   whatever procedure may be established in an e-discovery order that provides for
21   production without prior privilege review. Pursuant to Federal Rule of Evidence
22   502(d) and (e), insofar as the parties reach an agreement on the effect of
23   disclosure of a communication or information covered by the attorney-client
24   privilege or work product protection, the parties may incorporate their
25   agreement in the stipulated protective order submitted to the court.
26

27

                                             13
1          14.   MISCELLANEOUS
2          14.1 Right to Further Relief. Nothing in this Order abridges the right of
3    any person to seek its modification by the Court in the future.
4          14.2 Right to Assert Other Objections. By stipulating to the entry of this
5    Protective Order, no Party waives any right it otherwise would have to object to
6    disclosing or producing any information or item on any ground not addressed
7    in this Stipulated Protective Order. Similarly, no Party waives any right to object
8    on any ground to use in evidence of any of the material covered by this
9    Protective Order.
10         14.3 Filing Protected Material. A Party that seeks to file under seal any
11   Protected Material must comply with Local Civil Rule 79-5. Protected Material
12   may only be filed under seal pursuant to a court order authorizing the sealing of
13   the specific Protected Material. If a Party’s request to file Protected Material
14   under seal is denied by the court, then the Receiving Party may file the
15   information in the public record unless otherwise instructed by the court.
16         15.   FINAL DISPOSITION
17         After the final disposition of this Action, as defined in paragraph 6, within
18   60 days of a written request by the Designating Party, each Receiving Party must
19   return all Protected Material to the Producing Party or destroy such material.
20   As used in this subdivision, “all Protected Material” includes all copies,
21   abstracts, compilations, summaries, and any other format reproducing or
22   capturing any of the Protected Material. Whether the Protected Material is
23   returned or destroyed, the Receiving Party must submit a written certification to
24   the Producing Party (and, if not the same person or entity, to the Designating
25   Party) by the 60-day deadline that (1) identifies (by category, where appropriate)
26   all the Protected Material that was returned or destroyed and (2) affirms that the
27   Receiving Party has not retained any copies, abstracts, compilations, summaries

                                             14
1    or any other format reproducing or capturing any of the Protected Material.
2    Notwithstanding this provision, Counsel are entitled to retain an archival copy
3    of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
4    memoranda, correspondence, deposition and trial exhibits, expert reports,
5    attorney work product, and consultant and expert work product, even if such
6    materials contain Protected Material. Any such archival copies that contain or
7    constitute Protected Material remain subject to this Protective Order as set forth
8    in Section 6 (DURATION).
9          16.    VIOLATION
10         Any violation of this Order may be punished by appropriate measures
11   including, without limitation, contempt proceedings and/or monetary
12   sanctions.
13   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
14

15

16   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
17

18   DATED: March 25, 2019
19

20                                        _________________________________
21
                                          JOHN D. EARLY
                                          United States Magistrate Judge
22

23

24

25

26

27

                                            15
1

2    EXHIBIT A
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

         16
1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10   CHRIS PARKER,                          Case No. 8:18-cv-02103-JVS-JDE
11                 Plaintiff,
12   v.
13   PORTFOLIO RECOVERY
14   ASSOCIATES, LLC,
15                 Defendant.
16                  DECLARATION OF _________________ UNDER
17                     STIPULATED PROTECTIVE ORDER
18

19        I, ___________________ being duly sworn, declare as follows:
20        My address is
21        __________________________________________________.
22        My present employer is
23        __________________________________________.
24        My present occupation or job description is
25        ___________________________.
26

27

                                          17
1          I hereby acknowledge that: (i) I have been given a copy of the Stipulated
2    Protective Order (“Order”) in the above-referenced case; (ii) I carefully read the
3    Order; and (iii) I understand and am familiar with the terms of the Order.
4          I will comply with all of the provisions of the Order. I will hold all
5    Confidential Discovery Material disclosed to me, including the substance and
6    any copy or summary abstract, in confidence, and will not disclose such material
7    to anyone not qualified under the Order. I will not use Confidential Discovery
8    Material for any purposes other than this case.
9          I will return all Confidential Discovery Material that comes into my
10   possession and all documents and things that I have prepared relating thereto,
11   to counsel for the Party by who I am retained or employed, or from whom I
12   received such material.
13         I hereby submit to the jurisdiction of the United States District Court for
14   the Central District of California for the purpose of enforcement of the Order in
15   this case.
16         I declare under the penalty of perjury that the foregoing is true and correct.
17

18                                             _____________________________
19

20

21

22

23

24

25

26

27

                                             18
